Judgment, Supreme Court, New York County (John A.K. Bradley, J., at suppression hearing; Bernard H. Jackson, J., at trial and sentence), rendered November 29, 1990, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 VS to 9 years, unanimously affirmed.
The evidence adduced at the suppression hearing that defendant, minutes after selling drugs from his apartment, refused the officers’ request to enter, following which the officers heard a commotion in the apartment that they could reasonably believe was an attempt to destroy evidence or escape, was sufficient to establish exigent circumstances justifying the warrantless entry into the apartment to effect defendant’s arrest (see, People v Chambers, 71 AD2d 559, amended 71 AD2d 987, affd 52 NY2d 923). Concur—Rosenberger, J. P., Ellerin, Kupferman, Asch and Rubin, JJ.